PER CURIAM.
Keith Anderson petitions this court for a writ of mandamus directing his court-appointed appellate counsel to relinquish the record on appeal. See, e.g., Bermed v. Tacher, 565 So.2d 833 (Fla. 3d DCA 1990).
Mr. Helm, the attorney, represented Anderson in 1979, and was successful in having part of Anderson’s sentence vacated. Anderson v. State, 368 So.2d 427 (Fla. 2d DCA 1979). In July, 1990, Anderson wrote Helm requesting the record. Anderson deems Helm’s response, which states that the case file was destroyed after five years pursuant to his employer’s policy, as “unsatisfactory.” We disagree.
Petition denied.
RYDER and PATTERSON, JJ., concur.
SCHOONOVER, C.J., concurs in result only.